 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 14055, United Steelworkers of America, AFL-CIO and The Dow Chemical Company and TheChamber of Commerce of the United States. Cases7-CC-743 and 7-CC-756April 27, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 18, 1974, the National Labor RelationsBoard issued a Decision and Order finding that theRespondent Union had engaged in unfair laborpractices within the meaning of Section 8(b)(4)(ii)(B)of the National Labor Relations Act, as amended,and ordering it to cease and desist therefrom, to postappropriate notices, to furnish additional signednotices to the Regional Director, and to notify theRegional Director what steps it had taken to comply.Thereafter, the Respondent petitioned the UnitedStates Court of Appeals for the District of ColumbiaCircuit to review the Board's Order.On December 15, 1975, the court issued itsdecision, granting the petition for review anddenying the Board's application for enforcement ofits Order.2On February 4, 1976, the court denied amotion for rehearing en banc. Thereafter, the Board,the Dow Chemical Company, and the Chamber ofCommerce of the United States filed petitions for awrit of certiorari in the Supreme Court of the UnitedStates. On October 4, 1976, the Supreme Courtgranted certiorari, vacated the judgment of the courtof appeals, and remanded the case to the court ofappeals with directions to remand the case to theBoard for reconsideration in light of interveningcircumstances.3Pursuant to the order of the SupremeCourt, on November 26, 1976, the court of appealsremanded the case to the Board for reconsiderationin light of intervening circumstances. Thereafter, theBoard invited statements of position from the parties.Such statements were received from all parties.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The statement of position on behalf of theRespondent was filed by the attorneys representing itwhen the Board and the court of appeals firstconsidered the case. They contend that the case hasbeen rendered moot by the dissolution of theRespondent and should be dismissed. The General' 211 NLRB 649. Member Murphy was not then a member of the Boardand did not participate in that decision.2 524 F.2d 853.229 NLRB No. 43Counsel concurs in this contention. The DowChemical Company and the Chamber of Commerceof the United States argue that the legal issue raisedby the case continues to be a justiciable controversy.It is undisputed that the Respondent has beendissolved and that no other labor organization hassucceeded to its status as collective-bargainingrepresentative of the employees in the bargainingunit formerly represented by Respondent. In fact, theBoard held in a separate proceeding that the DowChemical Company lawfully withdrew recognitionfrom this union and its parent organization, UnitedSteelworkers of America, AFL-CIO.4Dow and theChamber of Commerce argue, however, that UnitedSteelworkers stands in the shoes of the Respondentfor purposes of this proceeding, and that the Board'sOrder may properly be enforced against it.Dow asserts that the Respondent still exists, despiteits formal dissolution because some of its formermembers are still on strike and because, even if allconcerted activity by such members should cease, itcould still be found that the Union was merelydormant but capable of reactivation when anopportunity presents itself. Dow argues also that thepicketing which the Board found to be unlawful iscapable of being repeated, and that the importanceof the legal issue signified by the opposite conclu-sions of the Board and the court of appeals as to suchpicketing is one of broad public concern whichdemands resolution by the Supreme Court.The Chamber of Commerce argues in addition thatUnited Steelworkers is the alter ego and successor ofthe Respondent because, as the Chamber claims,United Steelworkers, and not Repondent, was thecollective-bargaining representative of the employeesof Dow, and because United Steelworkers hasprovided legal representation to the Respondent andits members and, after its dissolution, its formermembers, in connection with litigation affecting therights of the striking employees. The Chamber ofCommerce contends also that United Steelworkers,by virtue of its internal legal structure, is inseparablefrom the Respondent, and that its responsibility forthe conduct of the Respondent is further establishedby its approval and funding of the strike, and by theparticipation of its representatives in the negotiationspreceding the strike, the strike itself, the meetingwhere the decision was made to engage in the subjectpicketing, and in other unlawful strike-connectedactivity which is not the subject of this proceeding. Itargues further that when United Steelworkers dis-solved the Respondent it first created and thenarbitrarily terminated a trusteeship over the Respon-3 97 S.Ct. 42, 43, 50 L.Ed.2d 68.4 The Dow Chemical Company, 216 NLRB 82 (1975).302 LOCAL 14055, STEELWORKERSdent, which trusteeship, had it continued to exist,would have been responsible for implementing theBoard's Order against the Respondent. The Chamberwould have us conclude that the imposition anddissolution of the trusteeship, in the circumstancespresented here, constitute United Steelworkers as a"disguised continuance" of the Respondent.We find that these arguments are without merit.They break down into three major contentions. Thefirst is that United Steelworkers is itself responsible,by its internal legal structure and by the actions of itsagents, for the conduct of the Respondent com-plained of here. Without going into every allegationset forth in support of that contention, we note that itis now approximately 4 years since the charges werefiled and the complaint was issued in this case. Theynamed only Local 14055 as Respondent. While wedo not expect the parties to have anticipated theevents leading to the present contention of mootness,we do expect they were aware or could have beenaware of any facts that would have justified namingthe parent organization as an additional Respondent.If we had the power to allow the complaint to be soamended at this stage, we cannot imagine anyjustification for exercising it. But in any event we donot have that power, as the General Counsel has notrequested us to allow it.5 Consequently, we shall notentertain any claim that United Steelworkers wasresponsible for the Respondent's conduct at the timeit occurred.The second major contention is best summarizedby the argument that the Respondent never reallyceased to exist; i.e., that United Steelworkers isacting as a "disguised continuance" of the Local. Theevidence offered in support of this is that the5 GTE Automatic Electric, Inc., 196 NLRB 902 (1972); InternationalUnion of Electrical, Radio and Machine Workers. AFL-CIO [NECOElectrical Products Corp.] v. N.LR.B., 289 F.2d 757, 760-762 (C.A.D.C.,1960).trusteeship was dissolved only after the court ofappeals held in favor of the Respondent and theopposing parties had filed or were about to filepetitions for certiorari; some employees are still onstrike; and United Steelworkers has continued topursue litigation on pending claims on behalf of allthe strikers. This evidence is simply insufficient toshow a continued existence, in any form, of thedissolved Local. If the Respondent has totally ceasedto exist, the motivation for its demise is immaterial.And the subsequent actions of its former members oremployees it represented or the continued support oftheir rights by the parent organization does notbreathe life into the ashes.Likewise misdirected is the final argument thatpublic policy demands a resolution that the actionsof the Respondent were unlawful. While it has beensaid that a public interest in having the legality ofcertain practices settled militates against a mootnessconclusion,6it is fundamental that this alone doesnot create a litigable controversy. So, if we arecorrect in concluding that the party which engaged inthe practices no longer exists, it matters not thatsimilar practices could be repeated by others.7Therebeing no party properly to be compelled to complywith the Board's Order, the case is moot. According-ly, we shall dismiss the complaint.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.s United States v. W. T. Grant Co., 345 U.s. 629, 632 (1953).7 Cf. N.LR.B. v. Raytheon Co., 398 U.S. 25 (1970).8 The Dow Chemical Company, 212 NLRB 333 (1974); N. LR.B. v. GraceCompany, 184 F.2d 126, 130-131 (C.A. 8. 1950).303